Citation Nr: 0026837	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-32 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) outpatient 
dental treatment.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1956 to May 
1959.

This appeal arises from a July 1997 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Milwaukee, Wisconsin, which denied entitlement to VA 
outpatient dental treatment. 



FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for entitlement to VA outpatient dental 
treatment. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to VA outpatient dental treatment.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to VA authorized 
outpatient dental treatment.  He maintains, in essence, that 
he is entitled to dental care because his dental condition, 
"bad teeth," is adversely affecting his service connected 
irritable colon disability.  

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 (West 1991) and 38 
C.F.R. § 17.161 (1999), and include treatment for a service-
connected compensable dental condition (Class I); one-time 
treatment of a noncompensable service-connected dental 
condition, subject to various conditions including timely 
application after service (Class II) (the time for the 
appellant to claim such treatment has long since expired); 
service-connected dental conditions due to combat wounds or 
other service trauma (Class II (a)); treatment of dental 
conditions for former prisoners of war (Class II(b) and Class 
II(c); dental conditions professionally determined to be 
aggravating an adjudicated service-connected disability, when 
in sound professional judgment the dental condition is having 
a direct and material detrimental effect upon the associated 
service- connected disability (Class III); service-connected 
dental conditions of a veteran having a 100 percent service-
connected disability (Class IV); those veterans participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 (Class 
V); and those veterans scheduled for hospital admission or 
otherwise receiving VA medical care and services under 38 
U.S.C. Chapter 17, when treatment of the dental condition is 
deemed medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment) (Class VI).

Service connection is not in effect for a dental disorder.  
It is neither claimed nor shown that the veteran has a dental 
condition due to service trauma, that he was a prisoner of 
war, or that he has a total compensation rating.  Related 
categories of eligibility for VA dental treatment are 
inapplicable to his case.  The basis of his current claim is 
primarily Class III treatment.

As noted above, eligibility for Class III treatment requires 
a professional medical determination that a current dental 
condition requires treatment because it is aggravating 
(having a direct and material detrimental effect upon) a 
service-connected disability.  Class VI eligibility requires 
a medical determination that a dental condition requires 
treatment because it is complicating a medical condition for 
which the veteran is receiving VA treatment.  Eligibility for 
Class III or Class VI dental treatment does not depend on the 
dental condition being service connected.

In any claim for VA benefits, the veteran has the initial 
burden of establishing that a claim is well grounded.  See 38 
U.S.C. § 5107(a).  A well grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 
1999) (citation omitted); see also Hensley v. West, 212 F.3d 
1255, 1262 (Fed. Cir. 2000) (citation omitted).  If the claim 
is well grounded, VA has the duty to assist the veteran in 
developing the facts which support his claim.  38 U.S.C.A. 
§ 5107(a).  There is no duty to assist the claimant until he 
or she meets the "low burden" of establishing a well 
grounded claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

To establish a well-grounded claim under 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161(g), the veteran must show: (1) 
evidence of a service-connected "condition or disability;" 
(2) evidence of a current dental condition; and (3) medical 
evidence ("sound professional judgment") which tends to 
show that the veteran's dental condition is aggravating 
disability from his service-connected condition.  Cf. Epps, 
126 F.3d at 1468 (regarding elements of a well-grounded claim 
for service connection).  It is a well established principle 
in all VA proceedings that if a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required for the claim to be 
well grounded.  Id.

The evidence in the veteran's appeal includes his application 
for medical benefits, which claims that his dental condition, 
"poor teeth," aggravates his service-connected irritable 
colon syndrome.  The veteran had been examined for this 
condition in September 1996 at the VAMC in Milwaukee, 
Wisconsin, incident to a claim for an increased rating for 
that disability.  The veteran complained of lower abdominal 
pain and constipation, and internal hemorrhoids were noted.  
There was no indication that any dental condition was 
aggravating or otherwise related to the veteran's intestinal 
symptoms.  In July 1997, a VA dentist at the Milwaukee VAMC 
examined the veteran's records and concluded that dental 
treatment was not considered necessary as an adjunct to any 
of the veteran's service-connected disabilities, including 
hemorrhoids, irritable colon and undifferentiated somatoform 
disorder.  In October 1997, the chief of the gastroenterology 
section at the Milwaukee VAMC reviewed the veteran's file and 
stated that no evidence of an association between the 
veteran's irritable bowel syndrome and teeth could be found.

After reviewing the above evidence, the Board finds that 
there is no medical evidence which tends to show that the 
veteran has a dental condition that is aggravating disability 
from his service-connected condition.  38 C.F.R. § 17.161(g).  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Layno, 6 Vet. App. at 469; Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Both Class III and Class VI dental treatment require a 
medical determination of eligibility, and without such 
medical evidence the claim for VA dental treatment is not 
plausible.  The veteran's own lay opinion on such matters is 
not competent medical evidence and does not serve to make the 
claim well grounded.  See Woodson v. Brown, 8 Vet. App. 352 
(1995), aff'd 87 F.3d 1304 (Fed.Cir. 1996).  As the veteran 
has not presented competent evidence to support his claim for 
VA outpatient dental treatment, it must be denied as not well 
grounded. 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to VA outpatient dental treatment is denied. 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


 

